69 F.3d 533
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mark Anthony JOHNSON, Plaintiff--Appellant,v.Shirley S. CHATER, Commissioner of Social Security,Defendant--Appellee.
No. 95-2469.
United States Court of Appeals, Fourth Circuit.
Oct. 24, 1995.

Mark Anthony Johnson, Appellant Pro Se.  Mona M. Bennett, UNITED STATES DEPARTMENT OF HEALTH & HUMAN SERVICES, Philadelphia, Pennsylvania, for Appellee.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order and orders on reconsideration affirming the denial of his applications for social security disability benefits.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Johnson v. Chater, Commissioner, No. CA-94-54 (W.D.Va. May 25, 1995;  June 9, 1995;  July 18, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.